Case MDL No. 2997 Document 56-1 Filed 03/23/21 Page 1 of 2

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

IN RE: Baby Food Marketing, Sales Practices and Products Liability Litigation MDL No. 2997

PROOF OF SERVICE

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Appearance for Gary S.
Graifman was served on Defendants in the following case electronically via ECF, or as indicated below,

on March 23, 2021

Plaintiffs Wallace et al y. Gerber Products Company, et al., NJ No. 2:21-cv-2531

Served via Email

Dean N, Panos, Esq.
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
(312) 923-2765
DPanos@jenner.com

Counsel for Defendant Hain Celestial Group, Inc

Geoffrey Castello, Esq.
Kelley Drye & Warren LLP
One Jefferson Road, Suite 200
Parsippany, NJ 07054
(973)503-5922

GCastello@KelleyDrye.com

Counsel for Defendant Gerber Products Company

Angela Agrusa, Esq

DLA Piper LLP

2000 Avenue of the Stars

400 North Tower

Los Angeles, CA 90067

(310) 595-3000

(310) 595-3300
angela.agrusa@us.dlapiper.com

Counsel for Defendant Nurture, Inc.

Plaintiffs Wallace et al v. Gerber Products Company, et al., NJ No. 2:21-ev-2531

Served via US Mail

Dean N. Panos, Esq.
Jenner & Block LLP
353 N, Clark Street
Chicago, IL 60654-3456
{312} 923-2765
DPanos@jenner.com
(310) 595-3300

Counsel for Defendant Hain Celestial Group, Inc.

Angela Agrusa, Esq
DLA Piper LLP

2000 Avenue of the Stars
400 North Tower

Los Angeles, CA 90067

(310) 595-3000
angela.agrusa@us.dlapiper.com

Counsel for Defendant Nurture, Inc.
Case MDL No. 2997 Document 56-1 Filed 03/23/21 Page 2 of 2

Geoffrey Castello, Esq.
Kelley Drye & Warren LLP
One Jefferson Road, Suite 200
Parsippany, NJ 07054
(973)503-5922

GCastello@KelleyDrye.com

Page 2 of 2

Counsel for Defendant Gerber Products Company

Dated this 23rd day of March 2021

   

Respectfully Sub

 
   

Gary S. Grai »Esq-
KANTROWITZ, GOLDHAMER &
GRAIFMAN, P.C,

747 Chestnut Ridge Road

Chestnut Ridge, NY 1097

(845) 356-2570

(845) 356-4335
geraifman@kgglaw.com

Counsel for Plaintiffs Wallace et al
